Exhibit 10.5


 


August 6, 2008



 
LMI Aerospace Inc. 
 
Att:  Mr. Ronald S. Saks

 
     Mr. Phil Lajeunesse
       Mr. Bob Grah   PO Box 900   St. Charles, MO 63302

 
Re: Further Improvements & Combined Lease
Unit A 101 Coleman Blvd.
Savannah, GA. 31408


Gentlemen:


Per your request, please accept the following additional improvements & revised
lease terms updating the agreement outlined in our letter of May 5, 2008. In
addition to the improvements agreed to via the letter of May 5, 2008, Kole
Warehouses Inc. agrees to make the following improvements to Unit A, 101 Coleman
Boulevard:


*Paint warehouse walls. To include patch of holes & caulk of cracks in block
walls
*Install two (2) new insulated roll-up doors at rear of warehouse
*Add concrete bumpers to rear loading ramp
*Add extra office. To include electrical, trim, lighting & paint to match


For consideration of the additional improvements as outlined above, LMI
Aerospace Inc. agrees to the following revised lease rates commencing upon
availability of the new addition & expiring on 12/31/2015:


*Years 1-3                                86,200 sq. ft. at $5.55
*Years 4-5                                86,200 sq. ft. at $5.65
*Years 6-7                                86,200 sq. ft. at $5.75


All other terms & conditions as outlined in the May 5, 2008, letter remain the
same.


Agreed this ___ day of August 2008.
 
Witness: ________________________
 
Witness: ________________________
Kole Warehouses, Inc.
By: ___________________________
       Jeff Kole
 
LMI Aerospace, Inc.
By: ____________________________
       Vice President

 
The revised lease rate on the work as detailed in the plans and outlined above
will commence upon occupancy of the new addition and would expire on 12/31/2015.
 
Years
1-3
86,200 sq. feet at $5.50
Years
4-5
86,200 sq. feet at $5.60
Years
6-7
86,200 sq. feet at $5.70

 
Additionally the charges for taxes, insurance and common area maintenance would
be changed to $4,660.00 per month for the combined space. This charge may vary
from year to year based on actual costs.


Agreed this 7th day of May 2008.
 
Witness: ________________________
 
 
 
Witness: ________________________
Kole Warehouses, Inc.
 
By: ___________________________
       Jeff Kole
 
LMI Aerospace, Inc.
By: ____________________________
       Robert T. Grah, Vice President





1,000 Sq. Ft Corporate Office Space


462.50/00                      1-3 mo
470.84                           4-5 mo
479.17/00                      6-7 mo

 
 
 
 

--------------------------------------------------------------------------------

 
 
STANDARD INDUSTRIAL LEASE AGREEMENT
 
THIS LEASE, made this ____ day of September 2003 by and between Kole Warehouses,
Inc., a Georgia corporation, hereinafter referred to as "Landlord"; and
Leonard's Metal, Inc., a Missouri corporation, hereinafter referred to as
"Tenant";


WITNESSETH:


Premises
1.
For and in consideration of the rents, covenants, agreements, and stipulations
hereinafter set forth, to be paid, kept and performed by Tenant, Landlord hereby
leases and rents to Tenant, and Tenant hereby leases and takes upon the terms
and conditions hereinafter set forth, the property commonly known as 101 Coleman
Blvd, Units E & F, Pooler, GA, and being more particularly described on Exhibit
"A" hereto (hereinafter called the "Premises"). This Lease is subject to all
encumbrances, easements, covenants and restrictions of record.



Term
2.
To have and to hold for a term of three (3) years to commence five (5) days
after Landlord has notified Tenant that the Initial Improvements as outlined in
Exhibit C, Section 3 have been completed and the Premises are ready for
occupancy and to end at midnight on the date which is thirty-six (36) months
thereafter. Notwithstanding the foregoing, Tenant shall have rent-free
reasonable access to the Premises prior to the term in order to install Tenant’s
fixtures and otherwise make the Premises ready for Tenant’s occupancy, provided
same does not unreasonably interfere with the Initial Improvements. Tenant shall
have two (one year) options to renew this Lease Agreement on the same terms and
conditions, except rent, upon ninety (90) days prior written notice to Landlord.
Rent shall increase by two percent (2%) at the beginning of each renewal term.



Rental
3.
(a) Tenant shall pay to Landlord monthly rental of $10,320.00 due on the first
day of each month, in advance, without offset or demand, commencing on September
1, 2003. All payments of rental shall be sent to Kole Warehouses, Inc., 1719
Abercorn Street, Savannah, Georgia 31401 , or such other address provided to
Tenant by Landlord in accordance with the notice provisions hereof. Tenant has
paid to Landlord $10,320.00 representing the first month's rent (for the month
of September 2003) due hereunder. In the event Tenant fails to pay rental or any
other payment called for under this Lease within ten (10) days of the due date
(subject to the notice and cure provisions of Section 17), Tenant shall pay a
late charge equal to five percent (5%) of the unpaid amount. Landlord and Tenant
agree that such late charge is intended to compensate Landlord for additional
administrative charges and other damages incurred by Landlord on account of such
late payment and not as a penalty, but as liquidated damages therefor. Landlord
and Tenant agree that the actual damages to be suffered by Landlord in such
event shall be difficult, if not impossible to ascertain, and that such late
charge is a reasonable estimate of such charges and damages.
 
    (b) Tenant has deposited $10,320.00 (the "Security Deposit") with Landlord
to secure Tenant’s performance of its obligations hereunder. If Tenant defaults
hereunder, then Landlord may, without prejudice to Landlord's other remedies,
apply part or all of the Security Deposit to cure Tenant’s default. If Landlord
so uses part or all of the Security Deposit, Tenant shall, within ten (10) days
after written demand, pay Landlord the amount necessary to restore the Security
Deposit to its original amount. Landlord shall not be required to pay any
interest on said Security Deposit and Landlord may commingle the Security
Deposit with other funds. If Landlord sells the Premises, the Security Deposit
shall be transferred to the purchaser and Landlord shall be relieved of any
further liability in relation to the Security Deposit provided the transferee
has agreed (in a writing delivered to Tenant) to be bound by the terms hereof.
Upon the termination of this Lease, Landlord may use the Security Deposit to
cure any defaults of Tenant or to reimburse Landlord for expenses of repairing,
restoring or cleaning the Premises beyond normal wear and tear (subject,
however, to the provisions of Section 6 relating to certain HVAC equipment). In
the event all or any portion of the Security Deposit remains after paying for
such items, the remaining amount shall be returned to Tenant together with a
complete accounting therefor, within thirty (30) days.

 
Utility Bills
4.
Tenant shall place all utility bills in its name as appropriate to its business.
Tenant shall pay all such bills, along with all charges and assessments
pertaining to utilities serving the Premises, including, but not limited to,
water and sewer, natural gas, electricity, fire protection (including sprinkler
testing charges) and charges for trash removal. If Tenant does not pay such
charges when due, Landlord may do so. Tenant shall pay the amount paid by
Landlord-to-Landlord, as additional rental, within ten (10) days of written
demand therefor by Landlord given in accordance with the notice provisions
hereof.



Mortgagee's
 

Rights
5.
Tenant’s rights as to the Premises shall be subject and subordinate to any
mortgage or deed to secure debt which shall be self-operative. Nevertheless,
Tenant agrees to execute and deliver such documentation as may be required by
any such mortgagee to effect or memorialize any such subordination within ten
(10) days of demand therefor. If requested, Tenant shall execute such
mortgagee's form of subordination, non-disturbance and attornment agreement.



Repairs by
 

Tenant
6.
Tenant shall not allow the Premises to fall out of repair or deteriorate.
Specifically, Tenant, at its sole cost, shall keep and maintain the interior of
the Premises, including all plate glass and exterior doors pertaining to the
Premises in good repair (except the structural components of the building in
which the Premises are situated, which shall be repaired, maintained and
replaced by Landlord and further except any major component of the HVAC system
that has “worn out”), including all systems pertaining to water, fire
protection, drainage, sewer, electrical, heating, ventilation, air conditioning
and lighting, but only to the extent same exclusively serve the Premises and are
situated within the Premises. Major components of the HVAC system shall include
the compressor, evaporation fan motor, heat exchanger or coils. Tenant agrees to
return the Premises to Landlord in good operating condition upon the expiration
or earlier termination of the term of this Lease, ordinary wear and tear and
casualty damage excepted. Tenant shall not cause the Premises to become subject
to any lien, charge or encumbrance whatsoever. Tenant shall have no authority,
express or implied, to create any lien, charge or encumbrance upon the interest
of the Landlord in the Premises. Tenant shall, at its sole cost, maintain a
regularly scheduled preventive maintenance and service contract with a
maintenance contractor acceptable to Landlord for the repair, maintenance and
servicing of all heating and air-conditioning systems and equipment that
exclusively serve the Premises. Upon written request by Tenant and at Tenant’s
sole cost, Landlord will arrange for any repair which is Tenant’s responsibility
pursuant to the terms of this Lease to be performed by Landlord's employees,
agents or contractors. Tenant shall pay, as additional rent, the cost of such
requested repair within ten (10) days of receipt of a bill therefor from
Landlord.



Repairs by
 

Landlord
7.
Except for damage caused by Tenant, its agents, employees, contractors and
invitees, Landlord shall, in accordance with Exhibit C, keep in good repair the
roof, all structural elements, mechanical systems (to the extent same do not
solely serve the Premises and are not situated within the Premises, and
exclusive of major HVAC components unless the same shall be deemed to have "worn
out"), and all common areas of the building and land (including without
limitation, all paving, driveways, parking lots, walks, lawn maintenance and
landscaping) where the Premises are situated. Tenant shall promptly notify
Landlord of the need for any repairs which are Landlord's responsibility
hereunder, Landlord shall be under no duty to make any repairs hereunder unless
Landlord receives notice of the need for such repairs; however, this sentence
shall not affect Landlord's maintenance obligations.

 
Modifications/
 

Alterations to
 

the Premises
8.
Tenant shall make no modifications, alterations or improvements to the Premises,
cut any openings or penetrations in the roof or install any satellite or
communications antennas or other structures without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned. Any modifications or alterations consented to by Landlord shall be
completed in a good, workmanlike and lien-free manner in accordance with all
applicable codes and regulations. Upon written request by Tenant and at Tenant’s
sole cost, Landlord will arrange for any modification, alteration or improvement
consented to by Landlord to be performed by Landlord's employees, agents or
contractors. Tenant shall pay, as additional rent, the cost of such
modification, alteration or improvement within ten (10) days of receipt of a
bill therefor from Landlord.
 

Return of
 

Premises
9.
Tenant agrees to return the Premises to Landlord at the expiration or prior
termination of this Lease broom clean and in the same condition and repair as
when first received, natural wear and tear, damage by storm, fire, lightning,
earthquake or other casualty excepted. Upon Landlord's written request, Tenant
agrees to remove any alterations installed by or for Tenant after the
commencement of the term of this Lease that Landlord determines are special
purpose improvements that are not likely to be usable by a successor tenant.
Tenant shall remove its personal property from the Premises at the expiration or
prior termination of this Lease. Tenant shall repair any damage caused by any
such removal.



Destruction of
 

/Damage to 
 

Premises
10.
If the Premises are totally destroyed by storm, fire, lightning, earthquake or
other casualty, this Lease shall terminate as of the date of such destruction
and rental shall be abated as of such date. If the Premises are damaged, but not
wholly destroyed by any of such casualties, rental shall abate in such
proportion as use of the Premises has been destroyed, and Landlord shall restore
the Premises to substantially the same condition as existed before such casualty
as speedily as practicable, whereupon full rental shall recommence; provided,
however, that if the damage shall be so extensive that the same cannot be
reasonably repaired and restored within four (4) months from date of the
casualty, then either Landlord or Tenant may terminate this Lease by giving
written notice to the other party within thirty (30) days from the date of such
casualty. In the event of such termination, rental shall be abated as of the
date of such casualty. In no event shall Landlord be responsible for repairing
or restoring any personal property of Tenant or any alterations or improvements
made by or for Tenant, nor shall Tenant have any right to terminate this Lease
if the casualty in question was caused by Tenant, its agents, employees,
contractors or invitees.



Indemnity
11.
Except for damage caused solely by Landlord's negligence or misconduct, Tenant
agrees to indemnify, defend and save harmless Landlord against all claims,
losses, liabilities, costs and expenses (including attorney's fees and costs of
litigation) suffered by Landlord by reason of the use or occupancy of the
Premises by Tenant. Unless caused solely by Landlord's negligence or misconduct,
Landlord shall not be liable to Tenant’s employees, agents, contractors or
invitees for any injury to a person or damage to property on or about the
Premises, or any damage caused by the improvements becoming out of repair, the
failure or cessation of any utility or by any leakage of gas, oil, water or
steam or electricity emanating from the Premises. Landlord hereby indemnifies
and agrees to defend and save harmless Tenant against all claims, losses,
liabilities, costs and expenses (including attorneys fees and costs of
litigation) suffered by Tenant by reason of (i) Landlord's breach of its
obligations hereunder; and (ii) any pre-existing environmental conditions at the
Premises or the land where the Premises are situated, including without
limitation, those matters disclosed in the environmental site assessment
furnished to, and approved by, Tenant prior to Tenant having entered the
Premises. Landlord shall have its most recent environmental assessment updated
immediately prior to Tenant’s taking occupancy of the Premises (and such updated
assessment shall also be certified to Tenant), whereupon said assessment shall
serve as the "baseline" to determine which environmental conditions pre-dated,
and which conditions arose during, Tenant’s occupancy of the Premises.

 
Governmental
 

Orders
12.
Tenant agrees, at its own expense, to promptly comply with all requirements of
any applicable law, ordinance, statute or regulation applicable to the Premises
or Tenant’s operations in the Premises provided that if the cost of any
improvements, alterations or equipment required in connection with such
compliance exceeds $1,000.00 during the term hereof, such excess costs shall be
amortized over the useful life of the improvement, alteration or equipment, and
only such portion thereof as is allocable to the remaining portion of the term
hereof shall be charged to Tenant.



Condemnation
13.
If the entire Premises or such portion thereof as will make the Premises
unusable for the purpose herein leased shall be condemned by any legally
constituted authority for any public use or purpose, or sold under threat of
condemnation, then this Lease shall terminate as of the date of such
condemnation or sale and rental shall be accounted for between Landlord and
Tenant as of such date. In the event of a condemnation that does not result in
the termination of this Lease, rental shall be abated in a fair and equitable
manner and Landlord, to the extent of condemnation proceeds actually received by
Landlord, shall restore the Premises to the extent practicable. All condemnation
awards or sales proceeds in lieu thereof shall belong to Landlord; provided,
however, Tenant shall be entitled to file a claim for loss of its personal
property and moving expenses, provided the filing of such claim does not affect
Landlord's condemnation claim.



Assignment
14.
Tenant may not assign this Lease or any interest thereunder or sublet the
Premises in whole or in part or allow all or a portion of the Premises to be
used by a third party without the prior written consent of Landlord which
consent shall not be unreasonably withheld, delayed, or conditioned. If Tenant
is a corporation, partnership, limited liability company or other entity, the
transfer of more than fifty percent (50%) of the ownership interests of Tenant
or the transfer of a lesser percentage which results in a transfer of control of
Tenant, whether in one transaction or a series of related transactions, shall
constitute an assignment for purposes of this Lease, except that such a transfer
of same to a company affiliated with Tenant shall not be violative of this
Section. Any assignee (and if Landlord so elects, any subtenant) shall become
liable directly to Landlord for all obligations of Tenant hereunder. No such
assignment or sublease nor any subsequent amendment of the Lease shall release
Tenant or any guarantor of Tenant’s obligations hereunder.



Hazardous
 

Substances
15.
Landlord hereby represents and warrants to Tenant that no Hazardous Materials
have been stored, handled, treated, released, or brought upon or disposed of,
except in strict compliance with all applicable laws, ordinances regulations and
that Hazardous Materials are currently present on the Premises or the parcel or
parcels of land upon which the Premises are situated (except as has been
disclosed in the environmental site assessment described in Section 11, above).
Landlord hereby indemnifies, defends and saves Tenant harmless from any and all
claims, judgments, damages, penalties, fines, costs (including, without
limitation, fees of consultants, attorneys, experts and court costs),
liabilities or losses in the event of the breach of the foregoing representation
and/or warranty. Tenant covenants that, without first obtaining Landlord's
written consent, that neither Tenant, nor any of its agents, employees,
contractors or invitees shall cause or permit any Hazardous Materials to be
stored, handled, treated, released or brought upon or disposed of on the
Premises. Landlord hereby consents to the use in the Premises of the Hazardous
Materials described on Exhibit B hereto. Tenant shall comply with any and all
applicable laws, ordinances, rules, regulations and requirements respecting the
storage, handling, treatment, release, disposal, presence or use of permitted
Hazardous Materials in, on or about the Premises. As used herein, the term
"Hazardous Materials" means asbestos, polychlorinated biphenyls, oil, gasoline
or other petroleum based liquids, any and all materials or substances deemed
hazardous or toxic or regulated by applicable laws, including but not limited to
substances defined as hazardous under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. § 9601 et seq., the
Resource Conservation and Response Act, as amended, 42 U.S.C. § 6901 et seq. (or
any state counterpart to the foregoing statutes) or determined to present the
unreasonable risk of injury to health or the environmental under the Toxic
Substances Control Act, as amended, 15 U.S.C. § 2601 et seq. Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all
claims, judgments, damages, penalties, fines, costs (including without
limitation, consultants' fees, experts' fees, attorney's fees and court costs),
liabilities or losses resulting from the storage, handling, treatment, release,
disposal, presence or use of Hazardous Materials in, on or about the Premises
that occur during the term of this Lease. Without limiting the generality of the
foregoing indemnity, in the event Landlord has a good faith reason to believe
that the covenant set forth in this paragraph has been violated by Tenant,
Landlord shall he entitled, at Tenant’s sole expense, to take such actions as
Landlord deems necessary in order to assess, contain, delineate and/or remediate
any contamination by such Hazardous Materials. Any sums expended by Landlord
shall be reimbursed by Tenant, as additional rent, within thirty (30) days of
demand therefor by Landlord which shall be accompanied by a copy of said report
certified to Landlord and Tenant by its author. Upon the expiration or earlier
termination of this Lease, Tenant, upon request by Landlord, shall cause to be
performed such environmental studies of the Premises by an environmental
consultant approved by Landlord as are necessary to determine whether any
Hazardous Materials have been stored, handled, treated, released, brought upon
or disposed of on the Premises during the term of this Lease in violation of the
terms hereof. If Tenant fails to cause any such study to be performed, Landlord
may do so, at Tenant’s expense. The obligations of this Paragraph 15 shall
survive the expiration or earlier termination of this Lease.

 
Removal of
 

Fixtures
16.
Provided Tenant is not then in default hereunder, Tenant may remove all fixtures
and equipment which Tenant has placed in the Premises, provided Tenant repairs
all damages to the Premises caused by such removal, but in no event shall Tenant
remove heating, ventilating, air conditioning, plumbing, electrical and lighting
systems and fixtures or dock levelers. In the event this Lease is terminated for
any reason, any property remaining in or upon the Premises more than ten (10)
days thereafter, at the option of Landlord, may either be deemed to become
property of Landlord or Landlord may dispose of such property as Landlord deems
proper with no obligation to Tenant.



Default;
 

Remedies
17.
In the event (i) any payment of rental or other sum due hereunder is not paid as
and when due and Tenant fails to cure such default within ten (10) days after
written demand from Landlord (but in no event shall Landlord be required to give
more than two (2) such written notices in any twelve month period; thereafter a
default shall exist if a payment is not paid as and when due); (ii) Tenant shall
fail to comply with any term, provision, condition, or covenant of this Lease,
other than an obligation requiring the payment of rent or other sums hereunder
and shall not cure such failure within twenty (20) days after notice to the
Tenant of such failure to comply, provided that such cure period shall be
extended while Tenant is diligently pursuing a cure; or (iii) Tenant or any
guarantor shall file a petition under any applicable federal or state bankruptcy
or insolvency law or have any involuntary petition filed thereunder against it
(which is not dismissed or bonded against within 90 days), then Landlord shall
have the option to do any one or more of the following:
    (a) Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord. Tenant agrees to indemnify Landlord for all loss,
damage and expense that Landlord may incur solely and directly by reason of such
termination; provided, however, that upon Tenant’s surrender of the Premises to
Landlord, the lease termination shall be deemed to have been completed, and
Tenant shall no longer be liable in any way to Landlord except with respect to
any damage or environmental conditions caused by Tenant during prior to said
termination.     (b) Without terminating this Lease, terminate Tenant’s right of
possession, whereupon rental shall continue to accrue and be owed by Tenant
hereunder. Thereafter, at Landlord's option, Landlord may enter upon and relet
all or a portion of the Premises (or relet the Premises together with any
additional space) for a term longer or shorter than the remaining term hereunder
and otherwise on terms satisfactory to Landlord. Tenant shall be liable to
Landlord for the deficiency, if any, between Tenants's rent hereunder and all
net sums received by Landlord on account of such reletting (after deducting all
reasonable costs incurred by Landlord in connection with any such reletting,
including without limitation, brokerage commissions and reasonable attorney's
fees).     (c) Pursue a dispossessory action against Tenant, in which event
Tenant shall remain liable for all amounts owed hereunder, including amounts
accruing hereunder from and after the date that a writ of possession is issued.
    (d) Perform any unperformed obligation of Tenant. Any sums expended by
Landlord shall be repaid by Tenant, as additional rent, within ten (10) days of
demand therefor by Landlord.

 

 
Pursuit of any of the foregoing remedies shall not preclude pursuit of any other
remedies herein provided or any other remedies provided by law. In the event
Landlord places the enforcement of all or any part of this Lease in the hands of
an attorney on account of Tenant’s default, Tenant agrees to pay Landlord's cost
of collection, including reasonable attorney's fees, whether suit is actually
filed or not.
 
 
In the event of a default by Landlord that is not cured by Landlord within
twenty (20) days of written notice thereof from Tenant, Tenant, may, but shall
not be obligated to, cure same and deduct the reasonable costs thereof from any
sums to be paid to Landlord hereunder; provided, however, that such cure period
shall be extended while Landlord is diligently pursuing a cure of such default.
 
Entry by
 

Landlord
18.
Landlord may post a sign stating that the Premises are "For Lease" or "For Sale"
six (6) months prior to the termination of this Lease. Landlord may enter the
Premises at reasonable hours during the term of this Lease to exhibit same to
prospective purchasers (and during the last 3 months of the then-current term of
the Lease) or tenants and to make repairs required of Landlord under the terms
hereof, or to make repairs to Landlord's adjoining property, if any.



Estoppel
 

Certificates
19.
Tenant agrees to furnish within ten (10) days of receipt of request from
Landlord or Landlord's mortgagee a written statement certifying as to the
then-current status of the Lease. Such estoppel certificate shall address
matters of the type customarily included in estoppel certificates requested and
obtained by institutional lenders and landlords. The notice and cure provisions
of paragraph 17 shall not apply to Tenant’s obligations under this paragraph 19.

 

No Estate in    
Land
20.
This Lease shall create the relationship of landlord and tenant between Landlord
and Tenant; no estate shall pass out of Landlord; Tenant has only a usufruct,
not subject to levy and sale, and not assignable by Tenant except as provided in
Paragraph 14 above.



Holding Over
21.
If Tenant remains in possession of the Premises after expiration of the term
hereof, with Landlord's acquiescence and without any express written agreement
of parties, Tenant shall be a month-to-month tenant upon all the same terms and
conditions as contained in this Lease, except that the rental rate shall become
one hundred fifteen percent (115%) the amount in effect at the end of the term,
and there shall be no renewal of this Lease by operation of law. Such
month-to-month tenancy is terminable upon thirty (30) days notice by either
party to the other. Tenant waives any right that it may have to additional
notice pursuant to applicable law. If Tenant remains in possession of the
Premises after the expiration of the term hereof without Landlord's
acquiescence, Tenant shall be a tenant at sufferance subject to immediate
eviction. In such event, in addition to paying Landlord any damages resulting
from such holdover, Tenant shall pay rental at the rate of one and one-half
times the amount in effect at the end of the term of the Lease.

 
Miscellaneous
22.
All rights, powers and privileges conferred hereunder upon parties hereto shall
be cumulative but not restrictive to those given by law. No failure of either
party to exercise any power given to any party hereunder, or to insist upon
strict compliance by the parties with their respective obligations hereunder,
and no custom or practice of the parties at variance with the terms hereof shall
constitute a waiver of a party's right to demand exact compliance with the terms
hereof. Time is of the essence of this Lease. Subject to the terms of paragraph
14 above, this Lease shall be binding upon and shall inure to the benefit of the
respective successors and assigns of Landlord and Tenant. Tenant shall pay and
be liable for all rental, sales and use taxes, and other similar taxes, if any,
levied or imposed by any city, state, county or other governmental authority.
Such payments shall be paid concurrently with the payment of rental or other sum
due hereunder upon which the tax is based. This Lease contains the entire
agreement of the parties hereto as to the Premises, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties, not
embodied herein, shall be of any force or effect. If any term, covenant or
condition of this Lease or the application thereof to any person, entity or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, covenant or condition to persons,
entities or circumstances other than those which or to which used may be held
invalid or unenforceable, shall not be affected thereby, and each term, covenant
or condition of this Lease shall be valid and enforceable to the fullest extent
permitted by law. The circulation of one of more drafts of this Lease shall not
constitute a reservation of the Premises or an offer to lease the Premises to
Tenant. Neither party shall be bound hereunder until such time as both parties
have signed this Lease. In the event either party resorts to the employ of an
attorney in connection with the interpretation or enforcement of this Lease, the
successful party therein shall be entitled to recover its reasonable attorneys'
fees, expenses and costs of suit for the other party.



Notices
23.
Any notice given pursuant to this Lease shall be in writing and sent by
certified mail, return receipt requested, by hand delivery, by facsimile
transmission or by reputable overnight courier to:
    (a) Landlord: Kole Warehouses, Inc., 1719 Abercorn Street, Savannah, Georgia
31401; Fax Number: 912-232-6770, or at such other address or to such other
facsimile number as Landlord may designate in writing to Tenant.    
(b) Tenant: Leonard's Metal, Inc., attention: Robert T. Grah, Vice President, PO
Box 900, St. Charles, MO 63302-0900; Fax Number: 636-949-1576, with copy to
Sanford S. Neuman, Esq., at Gallop, Johnson & Neuman, L.C., 101 S. Hanley 16th
floor, St. Louis, MO 63105, or at such other address or to such other facsimile
number as Tenant may designate in writing to Landlord.
 
    Any notice sent in the manner set forth above shall be deemed sufficiently
given for all purposes hereunder on the third business day after said notice is
deposited in the mail if sent by certified mail, upon receipt if sent by hand
delivery or reputable overnight courier, or if sent by facsimile, on the date
such notice is transmitted (and a confirmation of successful transmission is
generated by the sender's facsimile machine), provided a copy of such notice is
sent within two (2) business days by regular mail to the recipient's address set
forth above.

 
Brokerage
24.
Each of Landlord and Tenant covenants and agrees to indemnify and hold the other
harmless from any and all loss, liability, damage, claim, judgment, cost and
expense (including without limitation attorney's fees and litigation costs) that
may be incurred or suffered by the other because of any claim for any fee,
commission or similar compensation with respect to this Lease, made by any
broker, agent or finder claiming by, through or under the indemnifying party,
whether or not such claim is meritorious.

 
Signs
25.
Tenant may erect a building standard sign (as determined by Landlord) on or
about the Premises subject to Landlord's approval of the sign and its location
which approval shall not be unreasonably withheld, delayed, or conditioned.
Prior to the expiration of the term of this Lease, Tenant shall remove any such
sign and repair any damage to the building occasioned by the installation and/or
removal of such sign.



Use of Premises
26.
The Premises shall be used for warehousing, light assembly, light manufacturing,
distribution, and general office use and no other purpose. The Premises shall
not be used for any illegal purposes, nor in any manner to create any nuisance
or trespass, vitiate Landlord's insurance or violate any restrictive covenants
encumbering the building or Landlord's rules and regulations applicable thereto.
Outside storage or outside manufacturing are prohibited without Landlord's
consent; notwithstanding the foregoing, incidental temporary outdoor storage of
pallets or dunnage by Tenant shall be permitted, and Landlord represents and
warrants the foregoing uses of the property are not prohibited by any applicable
statute, ordinance or regulation.



Insurance
27.
(a) Tenant will carry, at Tenant’s expense, all-risk insurance coverage on all
equipment, inventory, fixtures, furniture, appliances and other personal
property on the Premises. Tenant shall procure, maintain and keep in full force
and effect at all times during the term of this Lease commercial general
liability insurance with respect to the Premises and the conduct and operation
of Tenant’s business therein, naming landlord and its mortgagees as additional
insured parties, with limits of not less than $1,000,000 for death or bodily
injury to one or more persons in a single occurrence and not less than
$1,000,000 for property damage. Tenant shall increase limits to $2,000,000 for
death or bodily injury to one or more persons in a single occurrence and
$2,000,000 for property damage on or before January 31, 2004. Such general
liability insurance policy shall contain a broad form contractual liability
endorsement covering Tenant’s indemnities in favor of Landlord provided
hereunder.
    (b) Landlord will carry "all risk" insurance coverage on the Premises in an
amount deemed appropriate by Landlord. Tenant shall pay Landlord, as additional
rent, its pro rata share of all sums paid by Landlord for such insurance
coverage. Upon being notified by Landlord of said sums, Tenant will remit to
Landlord said amount within thirty (30) days.     (c) To the full extent
permitted by law, Landlord and Tenant each waives all right of recovery against
the other and its officers, employees, and agents for, and agrees to release the
other and its officers, employees and agents from liability for, loss or damage
to the extent such loss or damage is covered by valid and collectible insurance
in effect at the time of such loss or damage; provided, however, that the
foregoing release by each party is conditioned upon the releasing party's
insurer endorsing the releasing party's insurance policy so as to permit such
waiver without affecting the coverage thereunder. If such endorsement is not
obtained or maintained by either party, then such party's release shall be
deemed to be rescinded until such endorsement is provided by such insurer.    
(d) All insurance required to be carried by Tenant shall be affected under
enforceable policies issued by insurers approved by Landlord. At least fifteen
(15) days prior to the expiration date of any policy procured by Tenant, the
original renewal policy for such insurance shall be delivered by Tenant to
Landlord. Within fifteen (15) days after the premium on any such policy shall
become due and payable, Landlord shall be furnished with satisfactory evidence
of its payment. The original policy or policies shall be delivered to landlord
prior to the commencement of the term of this Lease. All such policies shall
contain an agreement by the insurers that such policies shall not be canceled or
materially modified without at least thirty (30) days prior written notice to
the Landlord and to the holder of any mortgage to whom loss hereunder may be
payable. If Tenant provides any insurance required by this Lease in the form of
a blanket policy, Tenant shall furnish satisfactory proof that such blanket
policy complies in all respects with the provisions of this Lease and that the
coverage thereunder is at least equal to the coverage that would be provided
under a separate policy covering only the Premises.

 
Ad Valorem
28.
Tenant is leasing 28,800 square feet of a 151,290 square foot building. Tenant’s
pro rata share is therefore nineteen percent (19%). Landlord will pay all ad
valorem taxes and assessments levied against the building each year of the Lease
term. Tenant shall pay Landlord, as additional rent, its pro rata share of sums
paid by Landlord for ad valorem taxes and assessments during a base year of
2003, within thirty (30) days of Tenant’s receipt of a written invoice therefor.
Tenant shall not be responsible for any increases in taxes during the initial
term or the renewal periods described in Section 2, above.



Parking
29.
Tenant and its employees, customers and invitees shall have a non-exclusive
right to use in common with other tenants the parking areas designated by
Landlord as serving the Premises. Such use shall be subject to rules and
regulations as maybe prescribed by Landlord from time to time which shall not
interfere with Tenant’s use of the Premises. Tenant shall not use more than its
pro rata share of such parking spaces. In no event shall Landlord be responsible
for enforcing Tenant’s parking rights against other tenants or third parties.



Exhibits
30.
The following exhibits are attached hereto and made a part hereof:
    Exhibit A     Exhibit B     Exhibit C

 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals,
effective the day and year first above written.


 
 
 
___________________________________
Witness
LANDLORD:
 
 
By: ________________________________
 
Title: _______________________________
 
 
 
 
___________________________________
Witness
 
TENANT:
 
 
By: ________________________________
 
Title: _______________________________



 